Citation Nr: 1331931	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing conducted by a Decision Review Officer in May 2009.  In November 2010 the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  This matter was remanded for further development in February 2011.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they include no documents relevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's account of in-service stressors is credible and consistent with the places, types, and circumstances of his service.

3.  A VA psychologist diagnosed the Veteran with PTSD due to stressors related to fear of hostile military or terrorist activity.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a veteran engaged in combat with the enemy and his alleged stressor was combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence was required, provided that such testimony was found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were pending before VA on or after July 12, 2010.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran has asserted that he has PTSD as a result of his experiences while serving in Vietnam.  The Veteran has submitted statements indicating that he served with the First Air Commando Group at Soc Trang Air Base in 1963, where he witnessed many soldiers being injured or killed, and once had to assist with unloading a badly injured soldier from a helicopter.  At his November 2010 Board hearing, the Veteran testified that he was in fear for his life when there was incoming shelling.  

The Veteran's personnel records indicate that he participated in the Vietnam Defense Campaign from March 1965 to October 1965 and the Vietnam Air Offensive Campaign/Thailand Counterinsurgency from July 1966 to January 1967.  The Veteran's DD Form 214 shows that he is a recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.

The Air Force Historical Research Agency and the U.S. Army and Joint Services Records Research Center were unable to verify the Veteran's claimed stressor events.  In July 2008 the RO issued a formal finding of lack of information required to corroborate the Veteran's claimed stressors.

Letters and treatment records from the Veteran's private psychiatrist, Dr. E. H., show that he has been receiving treatment for PTSD since at least August 2007.

In February 2011 the case was remanded in order to afford the Veteran a VA examination.  In June 2011 the Veteran attended a VA psychiatric examination with a VA psychologist, at which he described his stressor events as including frequent mortar attacks while stationed in Vietnam and helping to unload dead bodies from a helicopter.  After examination of the Veteran, the psychologist diagnosed the Veteran with PTSD and opined that it was as likely as not that the Veteran's claimed stressor supports a diagnosis of PTSD.  He noted that there was no indication of any other post-military stressors.  He stated that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity.

After reviewing the evidence described above, the Board finds that the Veteran meets the criteria for entitlement to service connection for PTSD pursuant to the revised regulation at 38 C.F.R. § 3.304(f).  The February 2011 VA examination was performed by a qualified VA psychologist, who, after a thorough review of the claims file and in-person examination of the Veteran, found that the Veteran's claimed stressor was related to a fear of hostile military or terrorist activity, that there was no evidence that non-military stressors were the cause of the Veteran's symptoms, and that the claimed stressor was adequate to support a diagnosis of PTSD.  The Veteran's claimed stressors are consistent with the places, types, and circumstances of his service and the evidence in his military personnel records.  The Veteran's lay testimony alone is therefore sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In sum, the competent and uncontradicted medical evidence of record indicates that the Veteran has a current diagnosis of PTSD, and the June 2011 VA examination report, written by a VA psychologist, concluded that the Veteran's PTSD is caused by a stressor related to fear of military or terrorist activities.  The Board finds no clear and convincing evidence contrary to the VA psychologist's opinion or the Veteran's assertions.  See 38 C.F.R. § 3.304(f)(3).  As such, entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


